Per Curiam:
We think the plaintiff was entitled to examine the defendant before trial, and that the order vacating the order for such examination should be vacated. The order for examination, however, was improper in requiring the production of the books and papers. The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the order for examination modified by striking out the provision requiring the production of the books and papers by the defendant. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order reversed, with ten dollars costs and disbursements, and order for examination modified as stated in opinion. Order to be settled on notice.